Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 1 of 14

 

SABATINI FREEMAN, LLC

CARLO SABATINI 216 N. Blakely St.
KRISTIN SABATINI Dunmore, PA 18512
BRETT FREEMAN Phone: (570) 341-9000

Fax: (570) 504-2769
Satellite Office: Wilkes-Barre 823-9000
April 19, 2021

L.C. System, Inc.

444 Highway 96 East

St. Paul, MN 55164

VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED

Re: Kimberly Llewellyn v. I.C. System, Inc.
Wayne County Court of Common Pleas
Docket No. 142-cev-2021
Dear Sir or Madam,
Enclosed please find a time-stamped complaint in the above-referenced
matter. Please ensure that all evidence related to this lawsuit is preserved. If you

have any question about whether evidence would be related to the lawsuit, please
contact me to discuss.

Sincerely yours,

Ger » fo —

Brett M. Freeman

BF/smd

* Board Certified - Consumer Bankruptcy Law - American Board of Certification
Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 2

 

 

UT UE ERTIFIED FROM
THE RECORD
APR 09 2021
Kimberly Llewellyn, individually and on Court of Common Pleas of Wk NOTARY. Se cRR
behalf of all others similarly situated, County — Civil Action
2742 Wrighter Lake Road

 

Thompson, PA 18645, Class Action

Plaintiff,
v.

Case No. [HQ-CV-_c2 Ok |
LC. System, Inc.

444 Highway 96 East.
St. Paul, MN 55164,

Defendant.

 

Jury Trial Demanded
NOTICE

YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claim set

forth in the following pages, you must take action within twenty (20) days after this
complaint and notice are served, by entering a written appearance personally or by
an attorney and filing in writing with the court your defenses or objections to the
claims set forth against you. You are warned that if you fail to do so the case may
proceed without you and a judgment may be entered against you by the court
without further notice for any money claimed in the complaint or for any other
claim or relief requested by the plaintiff. You may lose money or property or other
rights important to you. YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER
AT ONCE. IF YOU DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH
INFORMATION ABOUT HIRING A LAWYER. IF YOU CANNOT AFFORD TO
HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE YOU WITH

INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO
ELIGIBLE PERSONS AT A REDUCED RATE OR NO FEE.

North Penn Legal Services
925 Court Street
Honesdale, PA 18431
(877) 515-7465

‘
“4
be

AYN
“y \3
sr ONOH 1Oe

09 38
40 48a

09

Siu

aNv A

00 Z qiby eel IW
Wd ‘ALNA

‘Document Ref 6B7TW-IHUXS-IRZQP-IMKAH

 

 
   

3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 3 of 14

   
  
  

CERTIFIED FRO
THE RECORD

ellyn, individually and on Court of Common Pleas of Wayne

 

 

rs similarly situated, County -- Civil Action
Plaintiff, Class Action
Vv.
Case No. -CV-
I.C. System, Inc.,
Defendant. Jury Trial Demanded
CLASS ACTION COMPLAINT

I. Introduction
1. This is an action for damages brought by an individual consumer for
violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“the
Act”) which prohibits debt collectors from engaging in abusive, unfair, and deceptive
practices.
Il. Jurisdiction
2. Jurisdiction of this Court is proper pursuant to 15 U.S.C. § 1692k(d),
which permits an action under the Act to be brought in any court of competent
jurisdiction.
3. Venue in this district is proper in that Defendant transacts business
here and the conduct complained of is alleged to have occurred here.
Ill. Parties
4, Plaintiff, Kimberly Llewellyn, is a natural person residing at 2742
Wrighter Lake Road, Thompson, PA 18645.
5. Defendant, I.C. System, Inc., (“ICS”) is a corporation with a place of

business located at 444 Highway 96 East, St. Paul, MN 55164.
00 2 di b- Ud 1207
Yd ‘AINNOS JNAVA

SLYNO9 40 WHR13
ONY AMY! aot

6. ICS uses the mail in its business.

Document Ref: 687TW-JHUXS-JRZQPIMKAH — Pagezoty

 
oy Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 4 of 14

7. The principal purpose of ICS’s business is the collection of “debt” as
that term is defined by 15 U.S.C. § 1692a(5).

8. ICS regularly attempts to collect debts asserted to be due to another.
The term “debt” is used in this allegation as that term is defined by 15 U.S.C.

§ 1692a(5).

9. IC9’s website says, inter alia: “Founded in 1938, IC System is a family-
owned, privately-held collection agency serving thousands of clients in industries
such as healthcare, small business, financial services, government, communications,
education, and utilities. IC System’s purpose is to improve financial outcomes for
consumers and our clients.” https://www.icsystem.com/faqs/. Last visited March 26,

2021.

IV. Statement of Claim

10. Within the past year ICS was attempting to collect from Plaintiff an
account that Plaintiff allegedly owed to ATT DIRECTV (“the Account”).

11. The Account was used exclusively for Plaintiff’s personal, family, and
household purposes.

12. The Account is a “debt” as that term is defined by the Act, 15 US.C.
§ 1692a(5).

13. While attempting to collect the Account, ICS was acting as a “debt
collector” defined by the Act, 15 U.S.C. § 1692a(6).

14. ICS regularly uses the mail to attempt to collect consumer debts

alleged to be due another.

"Document Ref, 6B7TW-JHUXS-JRZOP-IMKAH — Pagedoftt
Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 5 of 14 4

15. Onor about December 11, 2020, ICS caused to be mailed a letter
addressed to Plaintiff.

16. Atrue and correct copy of the letter is attached as Exhibit A. (Redacted
to ensure financial privacy).

17.‘ The letter was an attempt to collect the Account.

18. The letter stated, inter alia: “If you feel you are or have been a victim
of Theft of Identity, please call AT&T directly.” Hereafter, this sentence is referred to
as “the Identity Theft Language.”

19. Under the FDCPA, when a consumer lodges a dispute directly with a
debt collector, that debt collector must obtain a verification of the debt. 15 U.S.C.

§ 1692g(b). And, until the verification is obtained, the debt collector must refrain
from continued attempts to collect the debt. 15 U.S.C. § 1692¢(b).

20. However, the debt collector has no such obligations if a dispute is
instead lodged with the creditor to whom the debt is owed.

21. By including the Identity Theft Language, ICS encouraged Plaintiff to
dispute the debt in a manner which would be legally insufficient to trigger her
rights under the FDCPA.

22. Defendant violated the Act, 15 U.S.C. §§ 1692e, 1692e(10), and 1692¢.

V. Class Action Allegations

23. This action is brought as a class action. Plaintiff brings this action on

behalf of herself and on behalf of all other persons similarly situated pursuant to

Pa.R.Civ.P. 1702 and 1708(a).

- Document Ref: 6B7TW-JHUXS-JRZQP-JMKAH — Pagedoftt
Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 6 of 14

24. The size of the proposed class is believed to be so numerous that
joinder of all members is impracticable. Though only ICS knows the exact number
of class members, Plaintiff asserts that each class will exceed 40 individuals. The
conduct at issue here concerns mass-produced collection letters mailed throughout
Pennsylvania.

25. The first proposed class is defined as all persons:

a. with addresses in Pennsylvania;

b. to whom, within one year prior to the filing of this action, ICS,
while attempting to collect a debt owed to ATT DIRECTV, mailed an
initial letter substantially similar to that of Exhibit A.

26. There are questions of law and fact common to the Class. The principal
issue is whether Defendant violated provisions of the FDCPA when sending the
initial collection letter.

27. Plaintiff’s claims are typical of the class members, as all are based
upon the same facts and legal theories.

28. Plaintiff will fairly and adequately protect the interests of the Class.

29. Plaintiff has retained counsel with experience in handling consumer
lawsuits, complex legal issues, and class actions, and neither Plaintiff nor her
attorneys have any interest which creates a conflict in the maintenance of the class
action. Counsel has adequate financial resources to assure that the interests of the
class will not be harmed.

(a) Common questions of law and fact exist as to all members of the

: Document Ref: 687TW-JHUXS-JRZOP-IMKAH :  Pagebortt
Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 7 of 14

Class and those questions predominate over any questions or issues involving only
individual class members.

(b) The size of the class is expected to be large enough to warrant
class treatment. The claims do not present any difficulties that are likely to be
encountered in the management of the action as a class action.

(c) There is believed to be no other litigation already commenced
against ICS by members of the class involving the issues presented herein.

(d) This is an appropriate forum for the litigation of the claims of
the class. Plaintiff’s claims, and the claims of all class members, arose in the
Commonwealth of Pennsylvania. There is no forum that has a distinct advantage
over the Wayne County Court of Common Pleas.

(e) In view of the complexities of the issues and the expenses of
litigation, the separate claims of the individual class members are not sufficient in
amount to encourage individual actions. The amount of statutory damages that are
recoverable by any individual plaintiff in a claim under the FDCPA is limited to
$1,000.00 plus costs and attorney’s fees.

(f) It is not likely that the amount which may be recovered by
individual class members is so small in relation to the expense and effort of
administering the action as not to justify a class action. To the contrary, the amount
available to the class members is $500,000.00, but no more than 1% of the net worth
of the debt collector. See 15 U.S.C. § 1692k(a)(2)(B) dD.

WHEREFORE, Plaintiff respectfully requests that relief be granted, on

Document Ref: 687TW-JHUXS-JRZQP-IMKAH  Pagesofty
Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 8 of 14

behalf of the proposed Class, as follows:

a. that an order be entered certifying the proposed Class and appointing

Plaintiff and her counsel to represent that Class;

b. that judgment be entered against ICS for statutory damages pursuant

to 15 U.S.C. § 1692k(a)(2)(B);
c. that the Court award costs and attorney’s fees pursuant to 15 U.S.C.

§ 1692k(a)(3); and

d. that the Court award such other and further relief as the Court deems

just and proper.

VL Demand for Jury Trial

Plaintiff demands a trial by jury as to all issues so triable.

Respectfully Submitted,

Geant

 

Brett M. Freeman

Bar Number PA 308834
Attorney for Plaintiff
Sabatini Freeman, LLC
216 N. Blakely St.
Dunmore, PA 18512
Phone (570) 341-9000

Certification of Compliance

I certify that this filing complies with the provisions of the Public Ace

ess
= "
Policy of the Unified Judicial System of Pennsylvania: Case Records of the Apagllat tee
and Trial Courts that require filing confidential information and documents 4 22 =
. Sor
differently than non-confidential information and documents. VD mez

« “ D

6 o ae

>

"Document Ref: BB7TWJHUXS-JRZOPIMKAH

 Page7otit
Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 9 of 14

Gear Te

 

Brett M. Freeman

Verification by Plaintiff Kimberly Llewellyn

I affirm that the averments of fact contained in this pleading are true upon

my personal knowledge or information and belief.

hace
Kimberly Llewellyn

 

Document Ref: 6B7TW-JHUXS-JRZQP-IMKAH

 

Cee
. Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 10 of 14

Exhibit A

(Letter dated 12/11/2020)

 

Document Ref, G7 TWJHUXS-IRZOP-IMKAH
   

Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 11 of 14 2. oot
— ACCOUNT SUMMARY

; ‘ | Creditor: ATT DIRECTV
Sys tem | Account No.: fe

LC, System Reference No.:

    

COLLECTION NO’

12/11/2020

 
 

Kimberly Liwellyn:

 

Your delinquent account has been turned over to this collection agency. ATT DIRECTV is both the original and current creditor
to whom this debt is owed.

| The account information is scheduled to be reported to the national credit reporting agencies in your creditor's name. You have —
the right to inspect your credit file in accordance with federal law. LC. System will not submit the account information to the
national credit reporting agencies until the expiration of the time penod described in the notice below.
Please tear off the bottom portion of this letter and return it with your payment.
if you would like to settle your account for $127.35 calf 1.C. System at 866-798-416.
if you will be receiving a tax refund and would like to use it tg pay your account, please call us to make payment arrangements.
We are a debt collector attempting te collect a debt and any information obtamed will be used for that purpose.
SS . NOTICE
i Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
_ thereof, we will assume this debt is valid. tt you notify us in writing within 30 days from receiving this notice that you dispute the
validity of this debt or any portion thereof, we will abtain verification of the debt or obtain a copy of a judgment and mail you.a
copy of such judgment or verification. if you make a request in writing within 30 days after receiving this notice we will provide
you with the name and address of the original creditor, if different from the current creditor.
if you feel you are or have been a victim of Theft of Identity, please call AT&T directly.
This does not contain a complete list of the rights consumers have under Federal, State, or Local laws.

iC. System, inc.|444 Highway 96 East, PO Box 64378, St. Paul MN 55164-0378

449014-TO1-S10- 152084226. cyctamn ase

miele } For questions or payment please go to: https://

ren ea ee ee oe
Mana fable to 1.C. System, Inc

 

 

 

Document Ref 687TW-JHUXSJRZQP-IMKAH | Page tort
 

 

"nt Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 12 of 14

P.O, Box 64437 BALANCE DUE: $254.69 |
2m St.Paul, MN 55164-0437 toms
i Electronic Service Requested LC. System Ref No.: rT
> ’

() Address Changed? ° Pay Online at

one STATE ___. ZIP bite ieecie “

Billing Phone Number MAKE CHECK OR MONEY ORDER PAYABLE TO:

lbifdeg)y [itp fle yd plpoyy [PLETED fe ghtpongagy 20 eae

i HDT TRICHTER LAKE RD SAINT PAUL MN 55164-0378
i THOMPSON PA 18465-9153 HoheaddesEDPtgtatefaet data abe DE ah letee

 

   

 

Document Ref 687TWJHUXS-JRZQP-IMKAH Acme ANCL
 

Case.3:21-cv-00945-KM.... Dac

 

Signature Certificate
Document Ref. 6B7TW-JHUXS-JRZQP-JMKAH

/ signed by:

 

 

Brett Freeman

Verfied Earalh
brett@bankruptcypa.com

 

 

 

 

 

 

 

 

ee oe

 

 

 

 

 

 

 

 

 

poument completed by all parties on:
05 Apr 2021 20:10:40 UTC

Page tof4

Signed with PandaDoc.com.

PandaDoc is the document plationn at costs your
company's revenue by accelerating the way # transacis.

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:21-cv-00945-KM Document 1-1 Filed 05/25/21 Page 14 of 14

Ase pees
SE Ae Fae

- Fegfeefeger {ff Efe! ceded ygottert cel gef[ [CHC HL eto

Neg
N SOTEE NIN Ted 3S G21;
yseq 96 Aemysty PPP | Adi a3y bi
‘ouy ‘meyshg *D']

 
 

 

¥t-G2081 ld PORCH 22189

0c a | & “att OnTS 2g0E- 2000 Oshe pene

ZIS8T Wd ‘@uowung
yaasis Ajaxela ‘N 9TZ
_ OTT ‘uewsaly juneqes

a
ea
an.
va
&
Zz
m
oF
a.
Ef)
=

 

 
